Citation Nr: 0108683	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-10 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for benefits 
administered by the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant's deceased husband, who died in March 1999 at 
age 76 from cancer, is not shown to have had qualifying 
military service with the United States Armed Forces.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in January 2000.


FINDING OF FACT

The United States Department of the Army certified in May 
1999 that the appellant's deceased husband had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant's deceased husband lacks qualifying service 
with the United States Armed Forces and the appellant is thus 
not eligible for an award of VA benefits.  38 U.S.C.A. 
§§ 101, 107 (West 1991); 38 C.F.R. §§ 3.1, 3.3, 3.6, 3.8, 
3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  Eligibility for VA benefits is based on 
statutory and regulatory provisions which define an 
individual's legal status as a veteran of active military 
service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 
3.6.  "Armed Forces" means the United States Army, Navy, 
Marine Corps, Air Force or Coast Guard, and includes Reserve 
components.  38 C.F.R. § 3.1.  As a predicate requirement for 
a grant of VA benefits, a claimant must establish that he or 
she is a "veteran."  The term "veteran" is defined as a 
person who served in the active military, naval or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 198 
(1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West,11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department].

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Analysis:  In support of her application for VA benefits, the 
appellant submitted statements and application forms in which 
she indicated that her former husband had active military 
service with the United States Armed Forces from December 
1941 to October 1945.  Also submitted was a November 1999 
certification from the Philippine military (General 
Headquarters) that the appellant's former husband had service 
with "USAFFE."  The purpose of this certification is 
recorded as "USVA."  Also submitted was a May 1993 
Philippine military certification that the appellant's former 
husband had enlisted service with "E" Company of the 33RD 
Infantry from December 1941 to April 1942, but that he was 
"NCS" (no casualty status) from April 1942 to April 1945.     

The RO subsequently made inquiry to the appropriate 
department of the U.S. Army and, in May 1999, AR-PERSCOM 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States service 
department verifying an individual's military service "are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  See Dacoron v. Brown, 4 Vet. App. 115 
(1993); Duro v. Derwinski, 2 Vet. App. 530 (1992).  The 
appellant has been informed of this essential fact on several 
occasions.  VA is without authority to alter the 
determination of the relevant service department.  See Duro 
and Soria, both supra.

The appellant has not identified any information which was 
not considered by the Department of the Army or which 
demonstrates that its decision was erroneous in any way.  See 
Laruan, 11 Vet. App. at 82.  

Inasmuch as VA is bound to accept the findings of the U.S. 
service department in this regard, the Board finds that the 
appellant's former husband had no service in the Army of the 
United States or as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the U.S. Armed Forces.  See 38 C.F.R. § 3.203; see also Duro, 
2 Vet. App. at 532.  Thus, he is not considered a "veteran" 
for purposes of establishing eligibility to VA benefits.  
Accordingly, the appellant's claim for entitlement to VA 
benefits, based upon her former spouse's alleged U.S. 
military service, must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additional Matter

In general, VA has a duty to notify a claimant of any 
information necessary to substantiate the claim and to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103 and § 5103A).  VA has notified the appellant 
of the evidence necessary to substantiate her claim and the 
record presents no reasonable possibility that any additional 
assistance would aid in substantiating her claim.  Therefore, 
the Board concludes that there is no further duty to assist 
the appellant in the development of her claim.


ORDER

The appellant's claim of entitlement to basic eligibility for 
VA benefits is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


